DETAILED ACTION
	This Office action is in response to the amendment filed 14 December 2021.  By this amendment, claims 1, 6, 14, and 21 are amended.  Claims 1-21 are currently pending; claim 21 stands withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 05 August 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05 August 2021 is withdrawn.  Claim 21, directed to Group II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites, inter alia, Ge in a range of 28 to 36 at%, Sb in a range of 10 to 20 at%, Te in a range of 25 to 40 at%, Si in a range of 5 to 10 at%, and O in a range of 12 to 23 at%, and a buffer layer between the phase change material and at least one of the first and second electrodes.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 2-5 depend from independent claim 1.
Independent claim 6 recites, inter alia, Ge in a range of 28 to 36 at%, Sb in a range of 10 to 20 at%, Te in a range of 25 to 40 at%, Si in a range of 5 to 10 at%, and O in a range of 12 to 23 at%, and a buffer layer between the phase change material and at least one of the access lines.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 7-13 depend from independent claim 6.
Independent claim 14 recites, inter alia, Ge in a range of 28 to 36 at%, Sb in a range of 10 to 20 at%, Te in a range of 25 to 40 at%, Si in a range of 5 to 10 at%, and O in a range of 12 to 23 at%, and a buffer layer between the phase change material and at least one of the first and second electrodes.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 15-20 depend from independent claim 14.
Independent claim 21 recites, inter alia, Ge in a range of 28 to 36 at%, Sb in a range of 10 to 20 at%, Te in a range of 25 to 40 at%, Si in a range of 5 to 10 at%, and O in a range of 12 to 23 at%, and a buffer layer between the phase change material and at least one of the first and second electrodes.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
22 March 2022



/LAURA M MENZ/Primary Examiner, Art Unit 2813